In a matrimonial action, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, dated January 15, 1974, as granted the defendant’s motion to modify a prior judgment of divorce to the extent of reducing the alimony payments directed therein from $40 per week to $25 per week. Order reversed insofar as appealed from, without costs or disbursements, and action remanded to Special Term for a hearing in accordance herewith. Defendant-respondent moved for a downward modification of the matrimonial allowances contained in the judgment of divorce on the ground of a substantial change of circumstances due to his decreased ability to pay. The record before the court is replete with numerous conflicting statements and contrasting data with respect to the income of both parties, the expenses of both parties, and their assets. Under the circumstances, Special Term acted improvidently in failing to direct a hearing to determine the current financial situation of the parties (see Sarnicola v Sarnicola, 50 AD2d 842; Espejo v Espejo, 41 AD2d 555). Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.